Reasons for Allowance
1.	Claims 1-2, 4, 6-9, and 11-16 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a source driver of a display device. 
The closet prior art, Huang (US 20170323594 A1) discloses a source driving circuit (e.g., Fig. 1) comprising: a first source channel configured to output a first source driving signal to a display panel (Fig. 1; source driver 104 including a first channel to receive signal DS(m) and output data driving signal to D2 of display panel 100); a second source channel configured to output a second source driving signal to the display panel (Fig. 1; source driver 104 including a second channel to receive signal DS(m-1) and output data driving signal to D1 of display panel 100); a first gamma circuit configured to output first gamma values corresponding to red or green to the first source channel (Fig. 1 and [0027] and [0052]; gamma circuit configured to output first gamma values corresponding to red (R) or green (G) to the first source channel); and a second gamma circuit configured to output second gamma values corresponding to blue or green to the second source channel (Fig. 1 and [0027] and [0052]; gamma circuit configured to output first gamma values corresponding to blue (B) or green (G) to the second source channel), wherein the first gamma circuit sets the first gamma values to values corresponding to red or green (Fig. 1 and [0027];  gamma values corresponding to red or green) depending on a first switching operation of a first demultiplexer of the display panel corresponding to the first source channel (Fig. 1 and [0027] and [0052];  switching operation of a multiplexer 1042), and wherein the second gamma circuit sets the second gamma values to values corresponding to blue or (Fig. 1 and [0027];  gamma values corresponding to blue or green) depending on a second switching operation of a second demultiplexer of the display panel corresponding to the second source channel (Fig. 1 and [0027];  switching operation of a multiplexer 1041). However, Huang does not discloses wherein the first source channel comprises a first digital-analog converter and a first source amplifier configured to output the first source driving signal in response to a first gamma signal or a second gamma signal as claimed. 
The closet prior art, Shimatani (US 20100231569 A1; e.g., Figs. 2-4) discloses a source driving circuit, wherein the first source channel comprises: a first digital-analog converter (e.g., DAC 13A) configured to output one of the first gamma values (gamma value VGS) as a first gamma signal (output gamma signal from DAC 13A) in response to a first digital image signal (image signal D(1)); a first source amplifier (first source amplifier including an amplifier 24A and a circuit 22A) configured to receive the first gamma signal (output gamma signal from DAC 13A), and output the first source driving signal (output signal V2i-1) in response to the first gamma signal (output gamma signal from DAC 13A) or a second gamma signal (output gamma signal from DAC 13B and circuit 22B), and wherein the second gamma signal is a signal from a second source amplifier of the second source channel (second source amplifier including an amplifier 24B and a circuit 22B, second gamma signal is an output signal from circuit 22B of the second source amplifier). However, Shimatani does not discloses wherein the first gamma circuit sets the first gamma values to values corresponding to red or green depending on a first switching operation of a first demultiplexer of the display panel corresponding to the first source channel, and wherein the second gamma circuit  depending on a second switching operation of a second demultiplexer of the display panel corresponding to the second source channel.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691